Title: To George Washington from Major General Steuben, 18 October 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


          
            Quaker Hill [N.Y.] the 18th Octr 1778.
          
          The Enemys preparatives at New York—announce either an expedition really meditated—or perhaps only a Feigned one.
          In the first case let us examine what their plans may be.
          The first and most interesting is an expedition against Boston and the french Squadron—Six or Seven thousand men might be detached from New York—and the same number would remain to defend the island against all the Force that we could oppose to them—The Enemy might draw for the same expedition the troops of Rhode Island—and then a force of twelve thousand land troops and a superior fleet to that of the French, would give reason to apprehend melancholy consequences.
          The Second Plan of the enemy might be to embark Six or Seven thousand men to succour Jamaica and their Islands—they will keep possession of New York, Long and Rhode Island; and act upon the defensive.
          But on The other hand it may happen that all their pretended embarkations, are only feints—and that they mean to keep their force concenter’d during the winter—and wait the Events of Europe.
          As for an expedition to the Southward or Charles Town—I confess that I am as little inclined to believe it, as the total evacuation of N. York and Rhode Island.
          At all events suppose the enemy capable of detaching Seven or eight thousand men—where he may think proper—without disgarrisoning New York and Rhode Island—it will be difficult and even impossible to parry with a part of our force the stroke which he has premeditated unless we had timely and certain notice of his real intention—To Scatter our forces with a view of protecting all points, will put it out of our power to protect any—and we shall run the risque of being beat in detail—By transporting our whole force to the right or left—we shall withdraw ourselves from the very object perhaps which the enemy has in view—and what is worse we shall abandon what appears to me the most essential point I mean the North River.
          At all events I think the least movement on our part would be dangerous before we have clearly ascertained the intentions of the enemy.
          Our present position is as good as it can be, as well for the communication with Jersey and New England, as the protection of our magazines.
          But as our present position will not admit of our throwing timely and efficacious Succour towards Boston—I was charmed with the 
            
            
            
            decision of the Commander in chief upon the first question (Whether we ought to send a detachment towards Boston, and what ought to be the Strength of the detachment) and altho’ I could have wished that the detachment could have been more considerable, as well for opposing the enemy as to give confidence to our Allies—I think myself that it would not have been reasonable to weaken ourselves too much in this quarter—while the Enemy has his force collected.
          In Answer to the 2d Question vizt Whether the Army ought to be kept together during the winter—and in what position or whether the Army ought to be distributed into Cantonments and in what manner—Neither the Situation of the Country nor our present circumstances will in my opinion permit us to scatter the Army—There are no Villages considerable enough to quarter a brigade—to divide ourselves into smaller parties, would deprive us of all the means of supporting good order and discipline—Besides I think it in the highest degree necessary—to keep our force collected as much as possible, and to take a position where the body of our Army will be secure from any check—If the Enemy conquer a Province we may recover it—but if our army is destroyed—the mischief is not so easily repaired.
          For this reason, I venture to propose that we make choice of the most advantageous position in the neighborhood of Fishkill or even West point—still among the Mountains called Highlands—and near the North River—The body of the army consisting of 11, 12 or 13 Brigades may be wintered in good barracks—covered with plank and not with earth—Provisions may be brought to us by and across the River—our baggage horses might be sent back into the country—We should be at hand to succour the Fort in case of any enterprise—and even to detach into Jersey should occasion require.
          General Scott with the light Troops under him—may form a Chain at a proper distance in front of us—he will occupy the avenues by pickets to be relieved from the North River to the Neighborhood of Fredericsburg—A Division of three Brigades would not be badly placed at Danbury—assisted by the Militia and some light Troops—distributed along the coast opposite long Island—it wd hinder the enemy from foraging and ravaging that coast with small parties—and this division might oppose any greater force—This Corps will draw its provisions and forage from Conecticut—and might in case of necessity by a march of two days throw itself into these mountains to cover our left.
          If our Magazines at Hartford and Springfield are exposed—I do not think we have it in our power to succour them by detachments from this Army.
          In order to defend Jersey and cover the communication with 
            
            
            
            pennsilvania—the present force of My Lord Stirling appears to me far from being adequate by reinforcing him if possible with a brigade, & adding some militia—he might with the Cavalry and light Troops he has—and a great deal of vigilance—prevent the Excursions of the enemy but should the English determine to winter seven or eight thousand men in Jersey what is to hinder them.
          If the enemy is forced to send troops to the Islands we shall certainly be able to keep them within bounds—but as long as he keeps his force collected—he may make expeditions with 6 or 7 thousand men—and nothing but the Season can oppose him.
          These are pretty nearly my Sentiments upon our present Situation—which I have the honor of presenting by order of the Commander in chief.
          
            Steuben
          
          
          N.B. I would lodge the Troops in airy barracks—raised three feet above the surface—a depth of three or four feet to be dug under them and filled with Stones and Straw or wood—An Infirmary to be provided in each Regiment for the reception of the Sick.
          
        